        Case 2:20-mj-00075-AC Document 4 Filed 05/14/20 Page 1 of 1

                                                                           FILED
                       UNITED STATES DISTRICT COURT                    May 13, 2020
                      EASTERN DISTRICT OF CALIFORNIA                CLERK, US DSITRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:20MJ00075-AC

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
VAITAKI MANOA, JR.,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release VAITAKI MANOA, JR. ,

Case No. 2:20MJ00075-AC Charge 21USC § 841(a)(1), 846 , from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                         x   Unsecured Appearance Bond $         25,000.00

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                         X   (Other):    Pretrial conditions as stated on the record.

      Issued at Sacramento, California on May 13, 2020 at 2:00



                                   By:

                                         Magistrate Judge Allison Claire
